          Case 1:19-cv-00681-JD Document 4 Filed 07/02/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE

William A. Bischoff

     v.
                                          Case No. 19-cv-681-JD
United States of America



                                   JUDGMENT


     In accordance with the Order by Judge Joseph A. DiClerico dated

July 1, 2019, judgment is hereby entered.


                                          By the Court:


                                          _________________________
                                          Daniel J. Lynch
                                          Clerk of Court



Date: July 2, 2019


cc: William A. Bischoff, pro se
